                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 PATRICIA ADAMS, et al.,                      :      Case No. 1:18-cv-475
     Plaintiffs,                              :
                                              :      Judge Timothy S. Black
 vs.                                          :
                                              :
 CINCINNATI CHILDREN’S                        :
 HOSPITAL MEDICAL CENTER,                     :
      Defendant.                              :



                ORDER DENYING PLAINTIFFS’ MOTION
                  FOR LEAVE TO AMEND (Doc. 8) and
           GRANTING DEFENDANT’S MOTION TO DISMISS (Doc. 5)

       This case is before the Court on Plaintiffs’ motion to amend the Complaint (Doc.

8) and the parties’ responsive memoranda (Docs. 9, 10), as well as Defendant’s motion to

dismiss Plaintiffs’ Complaint (Doc. 5) and the parties’ responsive memoranda (Docs. 6,

7).

                                I.     INTRODUCTION

       From on or about January 1, 2009, until on or about September 13, 2009, and at all

times relevant, Plaintiffs were residents of states other than Ohio and had surgery

performed at West Chester Hospital, Good Samaritan Hospital, The Christ Hospital, and

other hospitals in Hamilton County or Butler County, Ohio, by Dr. Abubakar Atiq

Durrani. (Doc. 8-1 at ¶ 2). Plaintiffs allege all of their surgeries were unnecessary,

nonindicated, and induced by Durrani through fraud. (Id.)




                                             1
       Durrani was an employee of Defendant Cincinnati Children’s Hospital Medical

Center (“Children’s”) from 2005 through on or about December 31, 2008, when his

admitting privileges terminated. (Doc. 8-1 at ¶¶ 6, 9). During this time, Plaintiffs allege

Durrani performed hundreds of medically unnecessary, negligent, reckless, fraudulent,

and improper surgeries on children and adult patients, and Children’s received numerous

complaints and lawsuits concerning Durrani’s professional negligence and improper and

fraudulent medical treatment, including from its own physicians. (Id. at ¶ 8).

       Plaintiffs claim Children’s knew that, during his time at Children’s, Durrani had a

practice of performing unnecessary and fraudulent surgeries and that his patients had

experienced a disproportionate number of severe complications, including death and

paralysis, that would be deemed unacceptable by the medical community. (Doc. 8-1 at

¶ 15). Plaintiffs allege Children’s knew Durrani planned to continue performing spine

surgeries at other Cincinnati-area hospitals after leaving Children’s, should have known

Durrani had no intention of changing his practice of performing fraudulent surgeries, and

should have foreseen that Durrani’s practices would injure Plaintiffs. (See Doc. 8-1 at

¶¶ 22-23).

       Plaintiffs were not patients of Durrani’s at Children’s; each Plaintiff underwent

surgery from Durrani at other Cincinnati-area hospitals after he left Children’s. Plaintiffs

claim Children’s concealed the wrongful conduct Durrani engaged in while he was at

Children’s and misrepresented the reason for his departure. Plaintiffs argue that, had

Children’s reported and not concealed Durrani’s wrongful conduct, he would not have




                                             2
gone on to receive privileges at other Cincinnati-area hospitals after his departure, and

accordingly, “Plaintiffs would not have received treatment from Durrani.” (Doc. 8-1 at

¶ 60).

         On July 18, 2018, Plaintiffs commenced this lawsuit by filing a Complaint with

one count, for fraud. (Doc. 1). Defendants subsequently moved to dismiss the Complaint

(Doc. 5).

         After Defendants’ motion to dismiss was briefed, Plaintiffs requested leave to file

an Amended Complaint. (Doc. 8). Plaintiffs’ Amended Complaint asserted claims for

constructive fraud and failure to report Durrani. (Doc. 8-1).

         Accordingly, the issues before the Court are: (1) whether Plaintiffs should be

granted leave to file the Amended Complaint and (2) if not, whether Plaintiffs’ original

Complaint states a plausible claim for relief.

                                     II.    STANDARD

         Pursuant to Fed. R. Civ. P. 15(a), “leave to amend a pleading shall be freely given

when justice so requires.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (citing Brooks v.

Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). Rule 15(a) embodies “a liberal policy of

permitting amendments to ensure the determinations of claims on their merits.” Marks v.

Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987). In deciding a party’s motion for leave to

amend, the Court of Appeals for the Sixth Circuit has instructed that district courts must

consider several elements, including “[u]ndue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure deficiencies by




                                                 3
previous amendments, undue prejudice to the opposing party, and futility of amendments

. . . .” Id.

        A court may deny a motion for leave to amend for futility if the amendment could

not withstand a motion to dismiss. Riverview Health Inst., LLC v. Med. Mut. Of Ohio,

601 F.3d 505, 512 (6th Cir. 2010). For purposes of a motion to dismiss, the Court must

view the complaint in the light most favorable to the non-moving party and take all well-

pleaded factual allegations as true. Tackett v. M&G Polymers, 561 F.3d 478, 488 (6th

Cir. 2009). To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

        Ultimately, determination of whether justice requires the amendment is entrusted

to the sound discretion of a district court. Moore v. City of Paducah, 790 F.2d 557, 559

(6th Cir. 1986).

                                     III.    ANALYSIS

        A.     The claims in Plaintiffs’ Amended Complaint are barred by the statute
               of repose.

        Defendants argue Plaintiffs’ claims are time-barred by Ohio’s four-year statute of

repose for, inter alia, “medical claims:”

               No action upon a medical, dental, optometric, or chiropractic
               claim shall be commenced more than four years after the
               occurrence of the act or omission constituting the alleged
               basis of the medical, dental, optometric, or chiropractic claim.

Ohio Revised Code § 2305.113(C).

        A “medical claim” is defined as:


                                               4
              [A]ny claim that is asserted in any civil action against a
              physician, podiatrist, hospital, home, or residential facility,
              against any employee or agent of a physician, podiatrist,
              hospital, home, or residential facility, or against a licensed
              practical nurse, registered nurse, advanced practice registered
              nurse, physical therapist, physician assistant, emergency
              medical technician-basic, emergency medical technician-
              intermediate, or emergency medical technician-paramedic,
              and that arises out of the medical diagnosis, care, or treatment
              of any person.

Ohio Revised Code 2305.113(E)(3).

       Ohio’s First District Court of Appeals has held, on multiple occasions, that tort

claims premised on a lack of obtain informed consent constitute “medical claims.”

       In Hensley v. Durrani, 1st Dist. Hamilton No. C-130005, 2013-Ohio-4711, the trial

court granted summary judgment on plaintiff’s medical malpractice claim against

Durrani, finding the claim barred by the statute of limitations. Plaintiff appealed, arguing

inter alia that the trial court erred in not allowing plaintiff to amend her complaint to add

a fraud claim (which is subject to a longer statute of limitations). Plaintiff’s proposed

fraud claim alleged “Durrani committed fraud by misrepresenting her need for surgery,

by failing to disclose that BMP would be used and also the risks associated with BMP,

and by failing to disclose information relating to his competence to practice medicine and

professional history.” Hensley, 2013-Ohio-4711 at ¶ 17.

       The Hensley court held plaintiff’s proposed fraud claim, though styled as a tort,

was actually a “medical claim” because it challenged the lack of informed consent:




                                              5
              Here, Ms. Hensley’s allegations go squarely to her diagnosis,
              care and treatment. In essence, she alleges that Dr. Durrani
              committed fraud by recommending unnecessary surgery and
              by not telling her that the procedure he intended to use was
              risky and untested, and that his record as a doctor was not
              unblemished. Clever pleading cannot transform what are
              in essence medical claims into claims for fraud. The
              allegation about misrepresentations concerning the medical
              necessity of surgery is simply an attack on Dr. Durrani’s
              ‘medical diagnosis.’ R.C. 2305.113(E)(3). And questions
              about additional disclosures and representations about
              BMP and Dr. Durrani’s past record go to whether Dr.
              Durrani failed to disclose ‘material risks and dangers’ of
              the procedure, or in other words, whether he obtained her
              informed consent. See White v. Leimbach, 131 Ohio St.
              3d 21, 2011-Ohio-6238, 959 N.E. 2d 1033, P 46. A claim of
              lack of informed consent is a medical claim. Id.

Id. at ¶ 19 (emphasis added).

       Similarly, the First District held that claims against Durrani for, inter alia, battery

and intentional infliction of emotional distress premised on Durrani’s performing

unnecessary surgeries for which he did not properly obtain informed consent were

“medical claims” subject to the four-year statute of repose. Crissinger v. Christ Hosp., 1st

Dist. Hamilton Nos. C-150796, C-160157, C. 160034, C-160182, C-160053, C.160067,

C. 160087, C. 160113, 2017-Ohio-9256, ¶¶ 17-19.

       In 2016, the First District relied on the reasoning set forth in Hensley to hold that

claims for negligence, fraud, violation of the OCSPA, and products liability asserted

against a hospital premised on the hospital’s concealment and misrepresentation of facts

that resulted in plaintiffs receiving unnecessary surgeries from Durrani were “medical

claims” for purposes of Ohio Rev. Code § 2305.113(C). Young v. UC Health, West

Chester Hosp., LLC, 2016-Ohio-5526, 61 N.E 3d 34 (1st Dist.). The First District held


                                              6
plaintiff’s claims, though plead as various torts, were actually “medical claims” because

they were all premised on plaintiff’s lack of informed consent. Id. at ¶¶ 22-25.

       Specifically, the Young court held: (1) plaintiff’s allegation that Christ Hospital

“intentionally concealed and/or misrepresented said material facts with the intent to

defraud Plaintiff in order to induce plaintiff to undergo the surgery” was “simply an

attack on Dr. Durrani’s ‘medical diagnosis’ and an allegation of lack of informed

consent;” (2) plaintiff’s OCSPA claim relied on representations concerning “Dr.

Durrani’s qualifications as a spine surgeon and the use of Infuse/BMP-2 during surgery”

and was accordingly a “dressed-up medical claim;” and (3) plaintiff’ products liability

claim was, in essence, a claim based on Christ Hospital’s failure to warn that

Infuse/BMP-2 would be used in her surgery and accordingly went to informed consent.

Id.

       Here, Plaintiffs’ claims are medical claims. Just like in Young, Plaintiffs’ claims

are that “[Children’s] Hospital . . . concealed and/or misrepresented said material facts”

and that Plaintiffs underwent unnecessary surgeries as a result. See Young, 2016-Ohio-

5526, at ¶ 23. Though plead as torts, Plaintiffs’ claims are premised on their allegation

that Children’s silence concerning Durrani’s wrongdoings caused Plaintiffs’ to undergo

“unnecessary, nonindicated” surgeries to which they did not provide informed consent.

A lack of informed consent is a medical claim. Young, 2016-Ohio-5526 at ¶¶ 22-25.

       Plaintiffs argue their claims are not medical claims because they do not arise out

of Children’s plan of care, medical diagnosis, or treatment. (Doc. 10 at 10). This

argument is not availing. The Ohio Revised Code defines a medical claim as any civil


                                              7
action against a “hospital. . . that arises out of the medical diagnosis, care, or treatment of

any person.” Plaintiffs’ asserted this action against a hospital, and their claims very

clearly “arise[] out of” Plaintiffs’ “medical diagnosis, care, or treatment,” in that

Plaintiffs allege Children’s misrepresentations and omissions caused them to receive

improper medical treatment from Durrani. Because the surgeries Plaintiffs claim they

underwent in reliance on Children’s silence occurred more than four years ago, Plaintiffs’

claims are time-barred. Ohio Revised Code § 2305.113(C).

       Because the claims in Plaintiffs’ proposed Amended Complaint are futile,

Plaintiffs’ motion for leave to assert them (Doc. 8) is DENIED.

       B.     Plaintiffs’ original Complaint is similarly barred by the statute of
              repose.

       Having denied Plaintiffs’ motion to amend, the Court turns to Children’s motion

to dismiss Plaintiffs’ original complaint (Doc. 5). Defendants allege the sole claim

asserted in the original Complaint—for fraud—is a medical claim and barred by the

statute of repose.

       For the reasons asserted in Section III(A), supra, the Court agrees. The fraud

claim asserted in Plaintiffs’ original complaint alleges that Children’s concealed and

misrepresented information about Durrani, and as a result, Plaintiffs underwent surgeries

that “were all unnecessary and induced by Dr. Durrani through fraud.” (Doc. 1 at ¶ 2, see

also doc. 1 at ¶ 20 (alleging “[n]ot one of these surgeries would have taken place if

Plaintiffs and the public were warned” about Durrani)). Again, allegations that a

hospital’s misrepresentations and concealments prevented a patient from giving informed



                                               8
consent is a medical claim. Young, 2016-Ohio-5526 at ¶¶ 22-25. Accordingly,

Defendants’ motion to dismiss (Doc. 5) is GRANTED.

                                  IV.     CONCLUSION

        The Court is cognizant that statutes of repose, by nature, may result in outcomes

that are perceived as harsh. The constitutionality of Ohio’s statute of repose for medical

claims has been questioned (and affirmed) on multiple occasions. See Young, 2016-

Ohio-5526 at ¶¶ 26-32; Crissinger, 2017-Ohio-9256 at ¶¶ 22-24. This Court’s duty is to

“apply the statute as the General Assembly has drafted it.” Crissinger, 2017-Ohio-9256,

at ¶ 23. Plaintiffs’ claims in this case are “medical claims” under the language of Ohio

Revised Code § 2305.113(C) as well as the subsequent line of Ohio cases interpreting

that statute as applied to Dr. Durrani’s conduct. Accordingly, Plaintiffs’ claims are

subject to, and barred by, Ohio’s four-year statute of repose for medical claims.

        For the foregoing reasons, Plaintiffs’ motion to amend (Doc. 8) is DENIED and

Defendants’ motion to dismiss (Doc. 5) is GRANTED.1 The Clerk shall enter judgment

accordingly, whereupon this case is TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:          3/8/19                                             s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




1
 Defendant’s motion for a protective order and to quash subpoenas (Doc. 15) shall be terminated
as moot.


                                              9
